LEDERLE, District Judge.
An order setting a pre-trial hearing, on this date, of the statutory garnishment issue, in accordance with Rule 16, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, having been filed herein and served upon counsel of record, and it appearing that verdict and judgment for damages arising out of an automobile collision were entered herein in favor of plaintiff and against the principal defendants, that the time to appeal therefrom elapsed, that execution thereon was returned nulla bona, that in accordance with Rule 64 plaintiff issued garnishment herein against Hawkeye Casualty Company of Iowa, defendants’ alleged insurance carrier, as provided in Section 12460, Compiled Laws of Michigan for 1929, and in the interim, by independent action between said Casualty Company and said defendants, it was determined by the Michigan Supreme Court that the involved policy of insurance was a valid and subsisting contract, and it further appearing that the involved policy covers the liability herein, and that the amount of principal, costs and interest due and owing on said judgment as of this date is $5,471.72,
It is therefore ordered and adjudged that the plaintiff, G. Floyd Bradley, recover from Hawkeye Casualty Company of Iowa, an Iowa Corporation, as garnishee of the principal defendants, Dr. Clayton E. Holcomb and Helen Holcomb, the sum of $5,-471.72, without further costs, except that said garnishee pay to the Clerk of this Court the statutory fee for entry of this judgment.